Citation Nr: 1117068	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-28 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision in which the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective August 20, 2003.  The Veteran perfected an appeal with regard to the initial disability rating assigned.  Subsequently, in a September 2009 rating decision, the RO assigned an initial 50 percent rating for PTSD, retroactively effective from August 20, 2003.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the clinical signs and manifestations associated with the Veteran's PTSD have been productive of occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking and mood, due to such symptoms as nightmares and chronic sleep problems, intrusive memories, flashbacks, hallucinations, occasional suicidal and homicidal ideation, anger and irritability, avoidant behavior, disturbances of mood, difficulty in adapting to stressful circumstances, and an inability to establish and maintain work and social relationships, since the award of service connection.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2003-2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims (Court) held that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, pre-rating notice letters dated in September 2003, October 2004, December 2004 and March 2006 described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claims are received by VA.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds that all relevant evidence necessary for an equitable resolution of the matter on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, available VA and private medical records, and statements from the Veteran's healthcare providers and his representative addressing the severity of the Veteran's disability.  The Veteran was afforded VA examinations in February 2007, February 2009 and August 2010.  The Board finds that the evidence of record is adequate for rating purposes as all three VA examiners reviewed the Veteran's claims file and provided a detailed clinical evaluation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO issued a supplemental statement of the case in August 2010.  Thus, the Board finds that no further assistance is warranted.  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated under Diagnostic Code 9411 as 50 percent disabling.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as described above reveals GAF scores ranging between 39 and 54.  The Board notes that a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board finds that based on the totality of the evidence and after resolving any reasonable doubt in favor of the Veteran, his PTSD has more nearly approximated the criteria for a 70 percent rating, but no more, since the award of service connection.  However, the preponderance of the evidence does not show that the Veteran's symptoms warrant a rating in excess of 70 percent for this time period.  

During this time period, that the Veteran's PTSD generally has not been manifested by gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (ADLs); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, so as to warrant a 100 percent schedular rating.  VA primary care visits reflect that psychiatrically the Veteran has been euthymic, that he is followed by a local psychiatrist and that his PTSD has been stable.  

In an August 2003 statement, his private psychiatrist, E. W. H., M. D., noted that he had examined the Veteran on July 31, 2003 and diagnosed him with chronic PTSD and chronic major depression; that he has had nightmares since 1968 and currently had nightmares at least once or twice per month; that he had flashbacks several times per week and panic attacks once or twice per week; and that he only averaged three to four hours of sleep per night.  Dr. E. W. H. added that the Veteran had intrusive thoughts, startled easily, was hypervigilant, and could not stand anyone behind him.  He socialized at church services only.  The Veteran's recent memory was severely impaired, so much so that he could not remember what he read.  He heard cars drive up and heard noises in the house every day and saw shadows moving out of the corner of his eye several times per day-all of these hallucinations occurred when no one was there.  Dr. E. W. H. added that the Veteran felt depressed all of the time with no energy or interest in anything; that he felt like crying many times per week and actually had frequent crying spells; that he angered easily; and that he felt helpless at time and suicidal sometimes.  He concluded that because of his PTSD, the Veteran was unable to sustain social relationships and was moderately compromised in his ability to sustain work relationships, giving him a GAF score of 35.  

In a November 2004 statement, a Raleigh Vet Center psychologist and a clinical social worker confirmed that the Veteran experienced intrusive thoughts of Vietnam, averaged four hours of sleep a night, and his memory was "bad."  He could not remember simple things, for example, it would take him a while to find his keys or glasses.  The Veteran reacted to loud noises and was always checking his environment.  He seldom went to restaurants and, when he did eat out, he sat with his back to the wall and checked where he could "get out quick."  Although he had maintained the same employment since his return from Vietnam, the Veteran remained suspicious at his job.  Over time it had become more difficult for him to work, adding that people at work looked out for him and made allowances.  "If they did not help [him] out [he] would have been fired."  They concluded that it had been increasingly difficult for the Veteran to maintain substantial gainful activity over time.

During a February 2007 VA PTSD examination, the Veteran reported that his symptoms were worse, noting that his sleep was worse and that he had more intrusive thoughts.  He had interrupted sleep with nightmares two or three times a week, along with intrusive thoughts.  The Veteran was uncomfortable in crowds and avoided talking about his experiences, he was easily startled, hypervigilant, short-tempered and anxious.  He denied suicide attempts and panic attacks.  The Veteran had been driving a forklift for 40 years, worked regularly and did not miss work because of his psychiatric symptoms.  He took care of his ADLs, lived with his wife and did some chores around the house.  The Veteran had few friends, watched TV and went to church.  On examination, the Veteran was alert, cooperative and neatly dressed.  He was oriented to person, place and time.  The Veteran answered questions and volunteered information.  There were no loosened associations or flight of ideas or bizarre motor movements or tics noted.  His mood was calm; his affect was appropriate.  He denied homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness noted.  His memory, both recent and remote, appeared to be good.  Insight and judgment appeared to be adequate, as was his intellectual capacity.  The diagnosis was PTSD with some impairment of interaction with others.  He was assigned a GAF score of 54.

During a February 2009 VA PTSD examination, the Veteran reported that he was more jittery and had more nightmares; that he had difficulty with interrupted sleep every night with nightmares two or three times per week; that he had daily intrusive thoughts; and that he was always anxious, easily startled, hypervigilant, and short-tempered.  He avoided large crowds; he did not watch war movies.  He denied suicide attempts and panic attacks.  He took care of his ADLs, lived with his family and did some chores around the house.  The Veteran had few friends, watched TV and went to church.  Mental status examination findings were the same as those in 2007.  The VA examiner indicated that the Veteran had moderate and persistent symptoms of PTSD with no remission.  He was working full time and he did not miss work.  He was anxious, somewhat short-tempered and stayed to himself.  The Veteran did not have a lot of interests and took some medication with relief.  The VA examiner concluded that the Veteran's psychiatric symptoms resulted in some impairment of employment and social functioning to a mild to moderate degree.

Since his last VA examination, the Veteran had had no remission in his symptoms.  He reported an increase in his level of anxiety, depression, and insomnia.  He slept only about four of five hours per night, taking up to an hour or more to fall asleep and awakening several times throughout the night to check the perimeter safety of his house.  The Veteran reported difficulty with anger, irritability and occasional crying spells.  He denied any decreased energy.  The Veteran denied suicide attempts but admitted to occasional panic attacks.  He continued to have trauma-related flashbacks and nightmares about once or twice per month.  The Veteran was working full time as a forklift driver, a job he had had for 43 years without missing any time other than a few days here and there.  He stated that he generally would work overtime because he found the work was helpful for him in keeping his mind off of his PTSD symptoms.  However, recently he had been having some difficulty with irritability and had been counseled about the decreased quality of his work, as well.  The Veteran lived with his wife and two grandchildren.  He took care of his personal ADLs and occasionally did some chores around the house but mainly he spent his time working.  The Veteran went to church once or twice a week, but left immediately after the service and did not stay around for social activities.  His only other recreational activity was TV.  For the most part, he avoided public places and socializing even with family and friends.  Although he had been married since 1969, his marriage was somewhat stressed by his irritability, lack of desire to socialize as a couple, self isolation, etc.  On mental status examination, the Veteran looked about his stated age.  He was alert, oriented, and cooperative.  There was no sign of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias other than some social phobia associated with his PTSD.  The Veteran rated himself as moderately to severely anxious and depressed most days.  He had moderate insomnia as well as anger and irritability problems which had been increasing recently.  Insight and judgment appeared rather superficial but adequate.  Intellectual capacity appeared grossly intact but he did complain of difficulty with focusing, attention, and concentration.  He had increased startle response, hypervigilance, interpersonal guardedness, avoidance of and exaggerated response to trauma-related triggers, significantly decreased interest in hobbies and social activities, feelings of detachment and estrangement from others, etc.  The diagnosis was PTSD, noting the Veteran was socially isolated.  GAF score was 50.  Overall, the Veteran appeared to have moderate occupational maladjustment and moderate to severe social maladjustment secondary to his PTSD symptoms.  He appeared to be somewhat more symptomatic than he had been at the time of his last VA examination in February 2009.  His current level of functioning was dependent upon continuing psychotropic medication.

Since August 2003, the Veteran has not been hospitalized for his PTSD and he has been seen privately every two or three months at the Goldsboro Psychiatric Clinic, during which time period his GAF scores have ranged from 35 to 50.  Goldsboro Psychiatric Clinic records show that the Veteran generally complained of no panic attacks, occasional panic attacks, panic attacks two or three times a month to as many as panic attacks twice a week.  He had persistent hallucinations of hearing his name, cars driving up to the house, noises in the house, and shadows moving.  He rarely socialized even with family and friends.  He had memory difficulties from room to room, misplaced things, forgot what he was told, could not remember what he read and got lost driving.  The Veteran had nightmares and flashbacks usually twice per week; he slept only three to five hours a night, waking frequently; he had hyperstartle response; and he was hypervigilant.  He did not like anyone behind him.  The Veteran was generally depressed, sad, agitated, and short-tempered.  He had trouble focusing and felt helpless.  In April 2004, he had problems with his supervisor, who hollered a lot.  In September 2009, the Veteran reported that work had been very stressful and he had had thoughts about killing the three guys in his office and then himself.  In April 2010, the Veteran admitted to an incident with his supervisor.

The medical record suggests that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, social relationships, anger, adapting to stressful circumstances, and mood.  Thus, based on the above, the Board concludes that GAF scores ranging between 35 and 54 correctly reflect serious problems and that the overall medical evidence reflects a level of impairment more consistent with the criteria for an initial 70 percent rating, and no more, under Diagnostic Code 9411, since the award of service connection. 

III. Other Considerations

Also considered by the Board is whether the Veteran's PTSD warrants referral for extraschedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of a rating higher than the 70 percent rating already assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The effects of his PTSD on employment are already considered in the assignment of the higher rating.  Moreover, the Veteran has never been hospitalized because of his PTSD, so as to otherwise render impractical the application of the regular schedular standards and he continues to work full time at the same job he has had since his discharge from the Army.  He has remained married to the same woman since 1969.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that the record is negative for evidence that the Veteran is unemployable due to his service-connected PTSD.  Nor does the Veteran so claim.  Therefore, remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to an initial 70 percent rating for PTSD, and no more, since the award of service connection, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


